—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Camp Gabriels Correctional Facility in Franklin County. While petitioner was providing a urine sample to correction officers for testing, they observed a small bottle filled with yellow liquid hidden in petitioner’s underwear. Petitioner was subsequently found guilty of possessing contraband and failing to comply with instructions given during urinalysis testing. He was given a penalty of 90 days’ keeplock, 90 days’ loss of packages, commissary and phone privileges, and six months’ loss of good time. He challenges this determination contending, inter alia, that the determination is not supported by substantial evidence.
*900Inasmuch as the bottle found on petitioner was not authorized for possession by inmates, we find that the misbehavior report and the testimony of the officer who prepared it provide substantial evidence supporting the determination that petitioner possessed contraband. Further, petitioner was directed to give a urine sample and he failed to do so by attempting to substitute a bottle containing a yellow liquid in place of his urine. Thus, petitioner disregarded implicit instructions given to him by the staff and we find that substantial evidence supports respondents’ findings.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.